Exhibit 10.22


FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT


THIS FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT (this “Amendment”) is
entered into as of December 13, 2017, by and between SOUTHSIDE BANK, a Texas
state bank ("Lender") and LANTANA PLACE, L.L.C., a Texas limited liability
company ("Borrower").


WHEREAS, Borrower and Lender entered into a Construction Loan Agreement dated
effective April 28, 2017 (the “Loan Agreement”) respecting a construction loan
in the maximum principal amount of $26,310,482.00 for Borrower’s Project known
as “Lantana Place” in Travis County, Texas; and


WHEREAS, the Loan is subject to conditions to advances as set forth in the Loan
Agreement including, without limitation, a requirement that, as a condition to
each advance, Lender shall have received and approved a signed ground lease
agreement for a Hotel, together with a signed subordination, non-disturbance and
attornment agreement (both of which shall be in form and substance satisfactory
to Lender) and satisfactory evidence that the Hotel lease remains in effect and
unmodified, except for any amendments approved in writing by Lender (the “Hotel
Lease Condition”); and


WHEREAS, Borrower wants Lender to begin making Loan advances, but the Hotel
Lease Condition has not yet been satisfied; and


WHEREAS, Borrower has requested that Lender temporarily waive the Hotel Lease
Condition, and Lender has agreed to do so on the terms hereinafter set forth;
and


WHEREAS, Borrower and Lender now desire to amend the Loan Agreement as
hereinafter set forth.


NOW, THEREFORE, Borrower and Lender hereby represent, stipulate, covenant and
agree as follows:


1.
Borrower’s Equity. The amount of Borrower’s Equity required prior to the first
Loan advance is hereby increased from $6,425,463.00 to $8,225,463.00. Provided,
however, when (i) the Hotel Lease Condition is satisfied, and (ii) Completion
has occurred with respect to the Theater and the six other buildings comprising
a total of approximately 99,663 square feet of class A rentable space to be
constructed on the Land, then, the required Borrower’s Equity shall be reduced
to $6,425,463.00, whereupon, subject to the conditions to advances set forth in
the Loan Agreement, Borrower shall be entitled to a Loan advance in a sum equal
to the then documented amount of Borrower’s Equity, minus $6,425,463.00.



2.
Development Fee. No Loan advance shall be made for any part of the development
fee in the amount of $1,247,320.00 as set forth in the Budget (the “Development
Fee”) until the Hotel Lease Condition and all other conditions to advances set
forth in the Loan Agreement are satisfied.






--------------------------------------------------------------------------------

Exhibit 10.22




3.
Waiver of Hotel Lease Condition. Except as provided in Section 1 and Section 2
above, The Hotel Lease Condition is hereby waived. No other conditions to
advances are waived. After Borrower receives a Loan advance to reduce Borrower’s
Equity as permitted in Section 1 of this Amendment, or a Loan advance for any
part of the Development Fee as provided in Section 2 of this Amendment, then the
Hotel Lease Condition shall automatically be reinstated as a condition to all
Loan advances.

 
4.
Payment of Fees and Expenses. Upon demand by Lender, Borrower shall promptly
pay, or reimburse Lender for, all reasonable legal fees and any other expenses
incurred by Lender in connection with this Amendment.



5.
Representations. Borrower represents and warrants to Lender that each of the
representations and warranties set forth in the Loan Agreement are true and
correct as of the date of this Amendment, as if made on the date of this
Amendment, except for any representations that are specifically limited to a
specified date or time period prior to the date of this Amendment.



6.
No Event of Default. Borrower represents and warrants to Lender that no Event of
Default exists under the terms of the Loan Agreement, as amended hereby, and to
the best of Borrower’s knowledge, there exist no facts or circumstances that,
with the giving of notice and the expiration of any applicable cure period,
would reasonably be expected to become an Event of Default.

 
7.
Ratification. Borrower and Lender hereby (i) ratify, adopt and reaffirm each of
the terms and provisions of the Loan Agreement and the other documents
evidencing or securing payment of the Loan, subject only to the modifications
contained herein, and (ii) agree that no provisions of the documents evidencing
or securing payment of the Loan have been waived, except as herein expressly
provided.



8.
Defined Terms. Unless otherwise expressly provided herein, terms defined in the
Loan Agreement shall have the same meaning when used in this Amendment.



9.
Counterparts and Signatures. This Amendment may be signed in multiple
counterparts, all of which take together shall constitute a single document.
Facsimile signatures are permissible and shall be as binding as original ink
signatures.



10.
Final Agreement. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.



(End of Page – Signature Page Follows)






First Amendment to Construction Loan Agreement for Lantana Place 2

--------------------------------------------------------------------------------

Exhibit 10.22




IN WITNESS WHEREOF, the parties have caused this First Amendment to Construction
Loan Agreement to be duly executed as of the month, day and year first stated
above.




LENDER:


SOUTHSIDE BANK








By:    /s/ Pam Cunningham        
Pam Cunningham, Executive VP






BORROWER:


LANTANA PLACE, L.L.C., a Texas limited liability company








By:    /s/ Erin D. Pikens        
Erin D. Pickens, Senior Vice President




First Amendment to Construction Loan Agreement for Lantana Place 3